        Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 1 of 39                             FILED
                                                                                           2021 Feb-12 PM 03:45
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

ROBERT L. WIGGINS, JR., et al.,                )
                                               )
       Plaintiffs,                             )
                                               )
v.                                             ) Case No. 2:12-cv-02705-SGC
                                               )
FRANK ELLIS, IV, et al.,                       )
                                               )
       Defendants.                             )

                     MEMORANDUM OPINION AND ORDER 1

       This case is before the court on reconsideration2 of: (1) Frank P. Ellis, IV

(“Ellis”), and Character Counts, LLC’s (“CCLLC”) (together, “Defendants”),

defensive motion for summary judgment as to the claims of Linda J. Peacock

(“Peacock”) (Doc. 236); (2) Peacock’s defensive motion for summary judgment on

all claims by Defendants (Doc. 242); and (3) that portion of Defendants’ offensive

motion for summary judgment as to their counterclaim for breach of guaranty against

Peacock (Doc. 240).3 The motions are fully briefed. (Docs. 237, 241, 254, 272,

275, 291, 295; see also Docs. 314, 315, 319-322).


1
 The parties have consented to the dispositive jurisdiction of a magistrate judge pursuant to 28
U.S.C. § 636(c). (Doc. 193).
2
 The instant memorandum opinion and order replaces the court’s withdrawn June 1, 2020
memorandum opinion and order (the “Withdrawn Opinion”).
3
 The court will address the other counterclaims discussed in Defendants’ motion, which involve
plaintiffs Robert L. Wiggins, Jr., and Wolf Pup, LLC (together, “Plaintiffs”), in a forthcoming
        Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 2 of 39




       With respect to Defendants’ motion as to Peacock’s declaratory judgment

claims, Defendants move for defensive summary judgment on (1) “Count One –

Declaratory Judgment Releasing/Discharging Peacock as a Guarantor Pursuant to

the 2007 Loan Documents and Agreements,” (2) “Count Two – Declaratory

Judgment Releasing Surety Pursuant to § 58-3-13 of the Code of Alabama,” and (3)

“Count Three – Declaratory Judgment Discharging Surety Pursuant to a Series of

Loans, Loan Modifications and Extensions and Impairment of Collateral.” (Doc.

236; Doc. 183 at 43-52). As to Peacock’s motion, she seeks defensive summary

judgment on the fraud and breach of guaranty counterclaims asserted by Defendants

in their Amended Counterclaim and Amendment to Counterclaim. (Docs. 242, 112,

187). Finally, Ellis moves for offensive summary judgment on Count Three of the

counterclaim for breach of guaranty against Peacock. (Doc. 240).

       As explained below, the court concludes: (1) Peacock’s defensive motion for

summary judgment (Doc. 242) is due to be granted in its entirety; (2) Defendants’

defensive motion for summary judgment on Peacock’s claims for declaratory

judgment (Doc. 236) is due to be granted in part and denied in part; and (3) Ellis’s




opinion. (Doc. 240). Defendants confirm the breach of guaranty claim against Peacock is asserted
by Ellis alone. (Doc. 275 at 54, n.16).

                                               2
        Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 3 of 39




offensive motion for summary judgment on his breach of guaranty counterclaim

against Peacock (Doc. 240) is due to be denied.4

I.     STANDARD OF REVIEW

       Under Rule 56(c) of the Federal Rules of Civil Procedure, summary judgment

is proper “if the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment as a matter of

law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party asking for

summary judgment always bears the initial responsibility of informing the court of

the basis for its motion and identifying those portions of the pleadings or filings

which it believes demonstrate the absence of a genuine issue of material fact. Id. at

323. Once the moving party has met its burden, Rule 56(e) requires the non-moving

party to go beyond the pleadings and by his own affidavits, or by the depositions,

answers to interrogatories, and admissions on file, designate specific facts showing

there is a genuine issue for trial. See id. at 324.




4
  The court has federal subject matter jurisdiction over the instant claims and counterclaims by
virtue of Plaintiffs’ claims against FDIC. 12 U.S.C. § 1819(b)(2)(A). While all claims against
FDIC have been dismissed, the court retains original jurisdiction over pendent claims between
non-FDIC parties. See Lindley v. Fed. Deposit Ins. Corp., 733 F.3d 1043, 1050-51 (11th Cir.
2013); Bishop v. Darby Bank & Trust Co., 2011 WL 4499575, at *1 (S.D. Ga. 2011). This
conclusion is more thoroughly discussed in the forthcoming opinion regarding Plaintiffs’ and
Defendants’ cross-motions for summary judgment.
                                               3
          Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 4 of 39




         The substantive law identifies which facts are material and which are

irrelevant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). All

reasonable doubts about the facts and all justifiable inferences are resolved in favor

of the non-movant. See Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir.

1993). A dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. If the evidence

is merely colorable, or is not significantly probative, summary judgment may be

granted. See id. at 249.

II.      FACTUAL AND PROCEDURAL BACKGROUND

         This case arises from a series of loans and transactions related to a real estate

development in Baldwin County, Alabama. In 2005, Plaintiff Wolf Pup, LLC

(“Wolf Pup”), borrowed approximately $17,500,000.00 from Superior Bank (the

“Loan”) to purchase land and construct a 62-unit condominium development named

Wolf Bay Landing in Baldwin County, Alabama (the “Property”). (E.g. Doc. 237 at

3-4).        Plaintiff Robert L. Wiggins, Jr. (“Wiggins”),5 and third-party

defendant/counterclaim plaintiff Peacock are indirect owners and members of Wolf

Pup. (Id.).

         The Loan was secured by a mortgage on the Property; Wiggins and Peacock

also executed unlimited continuing guaranties to secure the Loan (the “Guaranties”).


5
    Wolf Pup and Wiggins are collectively referred to as “Plaintiffs” in this Memorandum Opinion.
                                                 4
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 5 of 39




(E.g. Doc. 237 at 4). Under the Guaranties, the guarantors “jointly and severally

unconditionally guarantee and promise to pay the Bank” the indebtedness under the

Loan. (Doc. 117-2 at 33). The Guaranties further provide in part:

      [T]his Guaranty may not be revoked or terminated, other than with the
      prior written consent of the Bank, except upon strict compliance with
      the conditions and requirements heretofore set forth in this Section (2),
      and this Guaranty will not be revoked or terminated by any action, event
      or circumstance, including payment in full of all of the indebtedness. .
      ..
      The obligations of the Guarantors hereunder are joint and several, and
      independent of the obligations of Borrowers, and a separate action or
      actions may be brought and prosecuted against any one or more of the
      Guarantors whether action is brought against Borrowers or any other
      Guarantor . . . .
      It is the intent hereof that this obligation of Guarantors shall be and
      remain unaffected, (a) by the existence or non-existence, validity or
      invalidity, of any pledge, assignment or conveyance given as security;
      or (b) by any understanding or agreement that any other person, firm or
      corporation was or is to execute this or any other guaranty, . . . or any
      other document or instrument or was or is to provide collateral for any
      indebtedness.
            ....
      No right or power of Bank hereunder shall be deemed to have been
      waived by any act or conduct or failure or delay to act on the part of the
      Bank . . . . Bank may without notice assign this Guaranty in whole or
      in part and each reference herein to Bank shall be deemed to include its
      successors and assigns.
(Doc. 117-2 at 33-35).

      In late 2007, CCLLC purchased the Property from Wolf Pup by assuming the

Loan. (See Doc. 112 at ¶ 14). In connection with the sales transaction for the

Property, CCLLC, Wolf Pup, and Superior Bank executed a Loan Assumption and
                                          5
          Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 6 of 39




Modification Agreement dated October 5, 2007 (the “Modification Agreement”).

(Doc. 246-1 at 5). The Modification Agreement provides that Wolf Pup remained

liable under the Loan:

         It is the intent of this instrument, and [Wolf Pup], [Superior,] and
         CCLLC agree, that [Wolf Pup] shall remain liable under the Note and
         the other Loan Documents, and upon the occurrence of an Event of
         Default by CCLLC under the Note or the other Loan Documents, and
         in addition to [Superior]’s right to enforce the Loan Documents and
         pursue its remedies against CCLLC, [Superior] may enforce the terms
         of the Note against and collect the indebtedness evidenced by the Note
         from [Wolf Pup], all to the same extent as if this instrument had never
         been executed.
(Doc. 246-1 at 5). The Modification Agreement required Ellis to execute an

unlimited continuing guaranty to secure the loan and required that the Guaranties

executed by Wiggins and Peacock “shall continue in full force and effect and shall

continue to secure the Loan . . . .” (Id. at 10).

         In addition to the Modification Agreement, certain parties to this litigation

executed several other agreements effective as of on October 5, 2007, in connection

with CCLLC’s assumption of the Loan. Those agreements include: (1) a contract

simply entitled “Agreement” (the “Repayment Agreement”) between Ellis,

CCLLC,6 and Wolf Pup (Doc. 246-5); and (2) the Membership Interest Pledge

Agreement (the “Pledge Agreement”) between Ellis, Joseph Scott Raley (another




6
    The Repayment Agreement defines Ellis and CCLLC as the “Borrower.” (Doc. 246-5 at 2).
                                               6
        Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 7 of 39




indirect owner and member of Wolf Pup) as “Pledgors,” and Wolf Pup as “Pledgee.”

(Doc. 246-2 at 2, 6). Paragraph 12 of the Pledge Agreement provides, in part:

       All indebtedness to Superior Bank shall be refinanced, or otherwise
       paid in full, on or before one (1) year from the date hereof, and the
       current guarantors thereof released, or the Borrowers shall be
       considered in default, and in default of the Loan Documents.

(Doc. 246-2 at 6). The Modification Agreement explicitly names Peacock as a

guarantor. (Doc. 246-1 at 2, 9). Ellis’s testimony confirms that the parties’ intent

was to release Peacock and the other guarantors. (Doc. 255-1 at 24, 82).

       After the notes for the Loan matured in September 2009, Superior Bank

offered to sell the Loan to Ellis and each of the other guarantors. (E.g. Doc. 237 at

19-20). On December 23, 2010, Superior sold the Loan to Ellis and assigned the

Loan Documents to him, including the note, mortgage, and the Guaranties executed

by Wiggins and Peacock. 7 (Doc. 245-28; see, e.g., Doc. 254 at 19). Ellis later

foreclosed on the mortgage on the Property in June 2014 and sold the Property to

Trinity Retreat, LLC, an entity owned by Ellis’s wife. (See Doc. 119-8; Doc. 255-1

at 5-6). Ellis subsequently became a member of Trinity Retreat. (Doc. 255-1 at 5-

6).




7
  To finance his purchase of the Loan, Ellis borrowed money from Superior Bank. (E.g. Doc. 119-
5 at 5). As collateral for his personal loan, Ellis granted a security interest in the Loan Documents,
including the Guaranties, back to Superior. (Id.).
                                                  7
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 8 of 39




      A.     The State Court Litigation

      Before CCLLC assumed the Loan in October 2007, Wolf Pup entered into

pre-construction sales contracts for each of the condominium units at the Property.

(See Doc. 237 at 2). After the purchasers of the units refused to close, Wolf Pup

filed suit in Alabama state court against the purchasers in February 2007, seeking

specific performance of the sales contracts (the “State Court Litigation”). (Doc. 244-

5). In May 2007, the purchasers filed a counterclaim against Wolf Pup asserting

claims for breach of contract, suppression, fraud, and deceit. (Doc. 127-1). The

counterclaims focused on the Wolf Pup’s failure to properly construct and permit

deeded boat slips. (Id.).

      In December 2009, the defendants in the State Court Litigation moved for

summary judgment on Wolf Pup’s claims for specific performance on the grounds

the sales contracts could not have closed because Wolf Pup failed to legally create

the condominium units for the Property. (Doc. 132-2 at 3). On December 9, 2010,

the judge in the State Court Litigation granted the defendants’ motion for summary

judgment and entered an order holding the April 17, 2007 Declaration of

Condominium of Wolf Bay Landing failed to satisfy the requirements of the

Alabama Uniform Condominium Act; therefore, the court concluded the Declaration

did not legally create separate condominium units that could exist and be conveyed

as separate parcels of real estate. (Doc. 127-2).


                                          8
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 9 of 39




      Defendants allege that after CCLLC purchased the Property, they learned the

Declaration of Condominium for the Property was defective and failed to legally

create any condominium units for resale. (See Doc. 237 at 20). Defendants contend,

despite Wiggins and Peacock’s knowledge of problems relating to the creation of

the condominium units, “Ellis was informed and led to believe that Wolf Bay

Landing was a legally created ready-to-sell condominium project.” (Id. at 7; see id

at 8-19). Defendants claim their belief “that Wolf Bay Landing was validly created

under Alabama law” induced them to purchase the Property. (Doc. 237 at 8).

Finally, Defendants assert the Property was worth less than the $23 million they had

anticipated it was worth. (See Doc. 240 at 3).

      B.     Procedural Posture of This Action

      Plaintiffs initiated this action in 2012 against the FDIC, as receiver for

Superior Bank, and amended their complaint in 2015 to assert claims against the

FDIC, Ellis, and CCLLC. (Docs. 1, 22). After Plaintiffs filed a second amended

complaint in 2016 (Doc. 94), Defendants asserted amended counterclaims against

Plaintiffs and third-party claims against Peacock (Doc. 112). Plaintiffs and Peacock

moved to dismiss the counterclaims against them pursuant to Rule 12(b)(6). (Docs.

117, 118).




                                         9
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 10 of 39




       The court granted Peacock’s motion in part and denied it in part, allowing

Ellis’s claim for breach of guaranty to proceed. (Docs. 180, 181). 8 Following the

court’s order, Peacock asserted counterclaims against Defendants seeking a

declaratory judgment releasing her as a guarantor of the loan.                  (Doc. 183).

Defendants answered Peacock’s counterclaims and reasserted their fraudulent

misrepresentation claim against her as a counterclaim-in-reply to her counterclaims

for declaratory judgment. (Docs. 187, 188). Upon further motions to dismiss (Docs.

192, 194) the court denied Peacock’s motion to dismiss Defendants’ counterclaim-

in-reply for fraudulent misrepresentation (Doc. 210).

III.   DISCUSSION

       A.     Fraudulent Misrepresentation Claim

       Peacock moves for summary judgment on Defendants’ claim for fraudulent

misrepresentation against her.        (Doc. 242).      To state a claim for fraudulent

misrepresentation, Defendants must allege facts showing “(1) a false representation

(2) of a material existing fact (3) reasonably relied upon by [Defendants] (4) who

suffered damage as a proximate consequence of the misrepresentation.” Exxon

Mobil Corp. v. Ala. Dep’t of Cons. and Nat. Res., 986 So. 2d 1093, 1114 (Ala. 2007)

(quotation and emphasis omitted).



8
  The fraudulent misrepresentation claim against Peacock was dismissed based on the statute of
limitations. (See Doc. 158 at 27).
                                             10
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 11 of 39




       “Misrepresentation may take many forms, a verbal misrepresentation being

just one form.” Utah Foam Prods., Inc. v. Polytec, Inc., 584 So. 2d 1345, 1351 (Ala.

1991).     A fraudulent misrepresentation claim may be based on conduct or

misrepresentations contained within a written document. Id. (“The statements and

conduct of the parties must be viewed in their entirety to adequately resolve the

question of whether a misrepresentation has occurred.”).

       Peacock argues that Defendants cannot assert “tort-based liability on

contractual claims.” (Doc. 291 at 11). This court rejected a similar argument made

by Plaintiffs, noting Defendants had also asserted claims that Plaintiffs made

representations regarding condominium units to induce Defendants to purchase the

Property. (See Doc. 214 at 11). These allegations include Peacock. (See Doc. 187

at ¶¶ 18-19, 33, 50-52, 62-63).9 The court found, under Alabama law, Defendants

may assert a counterclaim of fraudulent misrepresentation, along with their breach

of contract claims; accordingly, the same analysis applies to Peacock. (Doc. 244 at

11).




9
 Defendants allege in part: (1) Peacock directed Raley to inform Ellis the Property “was a legally
created, ready-to-sell condominium project”; (2) “Peacock continued to represent to CCLLC, Ellis,
and Superior that the [condominium] units could be sold as a means of paying off the indebtedness
due to Superior”; (3) “Peacock . . . informed Ellis and CCLLC that the condominium units were
properly formed under applicable law, ready for resale as 62 separate units to third party
purchasers”; and (4) “in ongoing communications throughout August, September, October, and
November 2007, [] Peacock . . . informed Ellis and CCLLC that [the Property] was a legally
created, ready-to-sell condominium project.” (Doc. 187 at ¶¶ 19, 33, 52, 56).
                                               11
        Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 12 of 39




        In applying this analysis, however, “an alleged written misrepresentation in a

contract, without more, cannot be actionable as fraud in Alabama.” Pearson’s

Pharmacy, Inc. v. Express Scripts, Inc., 505 F. Supp. 2d 1272, 1275 (M.D. Ala.

2007). Furthermore, “[u]nder Alabama law, the plaintiffs must aver that there were

either oral or written misrepresentations made before the signing of the contract or

during the performance of the contract.” Id. at 1276.10 For example, in reversing

summary judgment in Goggans v. Realty Sales & Mortg., 675 So. 2d 441 (Ala. Civ.

App. 1996), the Alabama appellate court noted that, not only was there an incorrect

maturity date on the loan assumption documents, but also that when buyers asked

during closing if the assumption statement reflected the corrected maturity date, both

owners and their agent indicated that it did. Id. at 442-43. 11


10
   Interestingly, the Pearson’s Pharmacy court noted that one of the cases relied upon by the
Plaintiffs, Deupree v. Butner, 522 So. 2d 242 (Ala. 1988), involved making false representations
to purchasers of a townhome and to a state governmental entity about the building of a boat slip.
505 F. Supp. 2d at 1276; see supra at n.7. The Pearson’s Pharmacy court noted that the Deupree
case was inapposite to the facts at hand because there was actual evidence, “independent of the
contractual promise,” of proof of fraud by the developer. Id. at 1277.
11
   In Morris v. Strickling, 579 So. 2d 609, 610-11 (Ala. 1991), the Alabama Supreme Court
affirmed summary judgment in favor of the defendants on a fraudulent misrepresentation claim.
The court noted the plaintiffs did not question the defendants regarding the suitability of the lot
purchased and furthermore recognized the subdivision plans were public records and available to
the plaintiffs. See also, Gewin v. TCF Asset Mgmt. Corp., 668 So. 2d 523, 529 (Ala. 1995) (“The
existence of the litigation was a matter of public record. . . . Thus, experienced real estate investors,
like [plaintiffs], could have discovered it by the exercise of due diligence.”) (citation omitted);
Auburn’s Gameday Ctr. at Magnolia Corner Owners Assoc. Inc. v. Murray, 138 So. 2d 317, 331
(Ala. Civ. App. 2013) (affirming judgment in favor of condominium complex, noting the buyers
“were placed on notice of the existence of the publicly recorded declaration and amendment” and
were “familiar with and had experience in the workings of condominiums”). Here, Ellis testified
about his extensive background in real estate. (Doc. 245-9 at 18-23; 42). He further stated he did
not ask any questions about whether the declaration had been legally created and that he was aware
                                                   12
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 13 of 39




       Defendants admit they “base some of their fraudulent misrepresentation claim

on the contracts which claim that Wolf Bay Landing was a condominium. However,

there are other writings which form the basis of this claim . . . .” (Doc. 275 at 32).

They argue that “Peacock made representations in multiple writings to Ellis and

CCLLC, both in the contract themselves and in other documents.” (Id. at 28).

Specifically, Ellis and CCLLC assert:

       Peacock made representations to Ellis and CCLLC that condominium
       units were legally created in written documents, including: (a) the
       purported conveyance of Unit A301 from Wiggins to Ellis by warranty
       deed dated November 13, 2007 and notarized by Peacock (Ellis Ex. 36
       (Doc. 246-11) (noting Wolf Bay Landing as “a condominium”)); (b)
       the purported conveyance of 60 units from Wolf Pup to CCLLC by
       warranty deed dated October 26, 2007, with Peacock signing as Wolf
       Pup’s Authorized Representative (Ellis Ex. 31 (Doc. 246-6) (describing
       the conveyance of 60 units of “Wolf Bay Landing, a condominium”));
       and (c) the Release Schedule (Ellis Ex. 19 (Doc. 244-19) (discussing
       release prices for “individual condominium units,” signed by Peacock
       as a guarantor)).

(Id. at 30-31). Ellis and CCLLC’s claim of fraudulent misrepresentation as to each

of these additional written documents centers on the use of the term “condominium,”



of the lawsuit, which was a public record, but did not investigate. (Id. at 68-70; 75-79; 161-62;
270; 275; 315). In fact, the Real Estate Purchase Agreement dated August 9, 2007, between Wolf
Pup and Ellis specifically stated that “[t]here are no suits, including the present litigation styled
Wolf Pup, LLC v. Linton Bowles, et al. CV 2007-900084 . . . which might affect the Purchaser’s
clear title to the Subject Property” and included a provision in which Wolf Pup indemnified Ellis
against all damages incurred by Ellis arising out of the litigation “currently pending in Baldwin
County, Alabama, styled as Wolf Pup, LLC v. Linton D. Bowles et al., CV-2007-900084 . . . .”
(Doc. 245-11 at 4, 7). A “buy back” agreement, dated October 5, 2007, executed by Wolf Pup and
CCLLC also discussed Wolf Pup buying back the condominium units, which were the subject of
litigation, if “Wolf Pup succeeds in the litigation seeking specific performance.” (Doc. 245-12 at
2).
                                                 13
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 14 of 39




which is the exact argument they make with respect to the contracts.12 The court

will address each of these documents in turn.

       The first document is the conveyance of a condominium unit from Wiggins to

Ellis by warranty deed, which was notarized by Peacock. The Alabama Supreme

Court has observed that “[a] notary public is not an insurer, but he is under a duty to

his clients to act honestly, skillfully, and with reasonable diligence.” Butler v.

Olshan, 191 So. 2d 7, 16 (Ala. 1966). More importantly, the Alabama Court of Civil

Appeals has recognized that “‘[i]n the absence of statute, a notary is held to the care

and diligence of a reasonably prudent man to ascertain the acknowledger's identity,

but is not an insurer of the truth of the recitals.’” First Bank of Childersburg v.

Florey, 676 So. 2d 324 (Ala. Civ. App. 1996) (quoting Mfrs. Acceptance Corp. v.

Vaughn, 305 S.W.2d 513, 522 (Tenn. Ct. App. 1957)). No evidence has been

presented that Peacock, as a notary, was instructed to review the documents or that

she was charged with knowledge of the contents of the documents she notarized.


12
   A Florida district court addressed a similar fraudulent misrepresentation argument in McGee v.
S-Bay Dev., LLC, No. 11-1091, 2012 WL 760797, at *1 (M.D. Fla. Mar. 8, 2012). The court found
plaintiffs’ argument that the development was not a condominium failed because plaintiffs had not
filed an action within three years under Florida’s condominium statute to determine whether the
declaration or other condominium documents complied with the requirements to form a
condominium. Id. at *2. Furthermore, the court held, “the representation that Sarasota Cay Club
was a condominium was not false,” noting the entire condominium would not fail because of an
omission of common elements and that plaintiffs could seek relief by filing an action to correct or
amend the declaration. Notably, in the instant case, Ellis and CCLLC took no action to correct or
amend the declaration, and Ellis testified he has not made a claim on the title policy with respect
to alleged defects in the declaration. (Doc. 245-9 at 34, 87, 91-92, 131-32, 342, 359-62).
Furthermore, Trinity Retreat filed a new declaration of condominium on June 25, 2014, after the
foreclosure sale. (Doc. 183-6).
                                                14
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 15 of 39




The court will not impute a higher standard to the duty of a notary than that which

has been determined by the Alabama state courts. Accordingly, the court finds no

support for Ellis and CCLLC’s fraudulent misrepresentation claim based on

Peacock’s notarization.

       Next, the court turns to the second document—the conveyance of 60 units13

from Wolf Pup to CCLLC by warranty deed, signed by Peacock as Wolf Pup’s

authorized representative. (Doc. 246-6). The document at issue is an “Assumption

Warranty Deed” and specifically states, “WOLF PUP, L.L.C., has caused this

instrument to be executed by LINDA PEACOCK, its Authorized Representative,

this 26th day of October, 2007.” (Id. at 4). Consistent with this statement, below

the signature line, it states “By LINDA PEACOCK Authorized Representative.”

(Id.). Again, in the LLC acknowledgment section, it states the notary “certif[ies]

that LINDA PEACOCK, whose name as Authorized Representative of WOLF PUP,

LLC, is signed to the above and foregoing instrument . . . as such Manager and with

full authority, executed the same voluntarily . . . for and as the act of the said Wolf

Pup, LLC.” (Id.). Finally, the “Seller’s Address” is listed as “Wolf Pup, LLC 1600

Wachovia Tower Birmingham, Alabama 35203.”                      (Id.).   Ellis and CCLLC’s




13
  The Assumption Warranty Deed actually lists 61 units. (Doc. 246-6 at 2). This appears to be a
typo in the instrument. The parties uniformly refer to Wolf Bay Landing as consisting of 62 units.
Two of those units—A301 and A110—were conveyed separately to Ellis and Raley, respectively.
Neither A301 or A110 is referenced in the Assumption Warranty Deed.
                                               15
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 16 of 39




argument that “Peacock engaged in misfeasance in knowingly attempting to convey

condominium units which she did not properly create” misses the mark. (Doc. 275

at 33). Peacock, individually, cannot convey condominium units that she does not

own, and it is uncontroverted that Peacock was acting as Wolf Pup’s agent in this

transaction.

       In Lehr’s Ironworks LLC v. Rembrandt Enters., Inc., the court noted

“Alabama law provides that ‘only the principal is bound and subject to suit on [a]

contract’ unless ‘the agent fails to disclose the fact that he acts for a principal or fails

to disclose the identify [sic] of his principal.’” No. 11-0431, 2011 WL 6182092, at

*4 (M.D. Ala. Dec. 13, 2011) (citations omitted). Clearly, Peacock did not fail to

disclose that she was acting for Wolf Pup, as the agency relationship is evident on

the face of the document.

       Furthermore, the Eleventh Circuit has held that the buyers of condominiums

could not state a fraud claim against two individual members of a limited liability

company for allegedly drafting a letter representing renovations would be completed

by a certain date, despite knowledge of asbestos in the building. Lokey v. FDIC, 608

F. A’ppx 736, 738 (11th Cir. 2015). The Eleventh Circuit affirmed the Georgia

district court’s holding the appellants could not pierce the corporate veil to hold

members individually liable for the acts of the limited liability company unless they

could show that the members had “abused the forms by which the LLC was


                                            16
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 17 of 39




maintained as a separate legal entity. . . .” Id. To make that showing, a party must

demonstrate the individuals “conduct their personal and LLC business as if they

were one by commingling the two on an interchangeable or joint basis or confusing

otherwise separate properties, records, or control, with the purpose of defeating

justice or perpetrating fraud.” Id. (quotation omitted; alterations incorporated). The

Eleventh Circuit found that even if the individual members had perpetrated a fraud

by making representations in the letter, appellants failed to explain how the

individuals’ actions abused the LLC form since appellants had not suggested any

commingling of personal and LLC business or other such conduct. Id. Likewise,

here, Ellis and CCLLC have not even hinted at any abuse by Peacock with respect

to the Wolf Pup LLC form. Accordingly, the court will not pierce the corporate veil

to hold Peacock liable on the basis of her signature as an authorized representative

of Wolf Pup on the Assumption Warranty Deed.

      Finally, the court turns to the third writing relied upon by Defendants: a

Release Schedule, discussing release prices for individual condominium units,

signed by Peacock as a guarantor. (Doc. 244-19). This document is an agreement

between Superior Bank, CCLLC, and Wolf Pup that Superior will release individual

condominium units from the mortgage pursuant to certain conditions being met and

in accordance with the new release schedule attached. The document replaced the

previous release schedule because the parties had entered into the Modification


                                         17
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 18 of 39




Agreement. The document states Wolf Pup entered into the agreement “with the

consent of Linda J. Peacock, Joseph Scott Raley, Kelly D. Schuck, Robert L.

Wiggins, Jr., and Frank P. Ellis, IV, as guarantors (collectively, the

“Guarantors”).” (Id. at 2). Accordingly, the document was signed by Wiggins and

Ellis on behalf of Wolf Pup and CCLLC, respectively, and by each of the guarantors,

including Peacock.     Specifically, the guarantor signature page states, “The

undersigned, as Guarantor on the Loan, hereby consents to the above revised Release

Schedule.” (Id. at 6). Defendants do not provide any authority, nor has the court

found any, which supports a finding of liability against Peacock for fraudulent

misrepresentation based on her consent, as a guarantor on a loan, to a revised

condominium release schedule. Accordingly, the court rejects Defendants’ assertion

that “Peacock made representations to Ellis and CCLLC that condominium units

were legally created in [the aforementioned] written documents.” (Doc. 275 at 33).

      For the foregoing reasons, there are no genuine issues of material fact, and

Peacock is entitled to judgment as a matter of law as to Defendants’ claim for

fraudulent misrepresentation. Peacock’s motion for summary judgment is due to be

granted in this respect. (Doc. 242).

      B.     Claims and Counterclaims Under the Guaranties

      The remaining claims and counterclaims all revolve around Peacock’s status

as a guarantor. Ellis’s sole remaining claim against Peacock asserts breach of the


                                        18
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 19 of 39




Guaranties; this claim is the subject of both Ellis’s offensive motion for summary

judgment (Doc. 240) and Peacock’s defensive motion for summary judgment (Doc.

242). Peacock’s three counterclaims seek a declaration that she is released from the

Guaranties; while seeking the same relief, each counterclaim asserts a distinct

rationale. Specifically, Peacock seeks release: (1) pursuant to the “2007 Loan

Documents and Agreements” (Count I); (2) as a surety pursuant to § 8-3-13 of the

Alabama Code (Count II); and (3) pursuant to a series of loans, modifications, and

extensions, as well as impairment of collateral (Count III). (Doc. 183 at 43-55).

      In her combined response to Ellis’s motions for summary judgment, Peacock

does not actually make an argument to support her declaratory judgment claim

against Ellis under Count III. (See Doc. 272 at 45-55). Instead, her discussion

appears to be an extension of her argument under Count I. (Id.). Likewise, as noted

by Defendants, Peacock’s brief does not address § 8-3-13, which is the entire crux

of her Count II.   (Id.; Doc. 295 at 29-30). Because Peacock has abandoned her

Counts II and III, Defendants are due summary judgement on these claims for

declaratory judgment. (Doc. 236).

      Regarding Count I, the 2007 loan documents and agreements to which it refers

consist of the Modification Agreement and the Pledge Agreement. (Doc. 183 at 43).

Peacock contends paragraph 12 of the Pledge Agreement “requires Ellis and

CCLLC to release Peacock from her guaranty . . . .” (Doc. 254 at 61; see also Doc.


                                         19
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 20 of 39




272 at 45-49). Similarly, among the arguments Peacock asserts in her summary

judgment brief is that Ellis’s claim for breach of guaranty should be dismissed

because: (1) “the 2007 agreements between the parties require Ellis and CCLLC to

pay off the Superior loan”; and (2) “Ellis has not fulfilled his contractual obligation

to release the Wolf Pup guarantors.” (Doc. 254 at 50).

      Following Peacock’s arguments with regard to her Count I requires further

discussion of a December 20, 2016 Report and Recommendation (“R&R”) the court

entered prior to the parties’ unanimous consent. (Doc. 158, adopted and accepted

by Docs. 180, 181). The court will first address the import of the December 2016

R&R—as well as Ellis’s arguments regarding that decision—before turning to a

discussion of In re Pirani, 824 F.3d 483 (5th Cir. 2016), and other arguments

presented in the briefing on summary judgment.

             1.     The December 2016 R&R

      The R&R addressed Plaintiffs’ and Peacock’s motions to dismiss Defendants’

counterclaims for breach of guaranty. (Doc. 158). At the motion to dismiss stage,

Plaintiffs and Peacock argued Ellis’s breach of guaranty claims failed because he

was “contractually obligated to personally repay the Loan and release the

Guaranties.” (Id. at 17). The R&R noted Peacock’s failure to address the terms of

the Guaranties and the failures of the other arguments presented in the motions to

dismiss, before stating the Guaranties “could not be affected or terminated by either


                                          20
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 21 of 39




the Pledge Agreement . . . or the Repayment Agreement.” (Id. at 18). A subsequent

portion of the R&R analyzed the Pledge Agreement’s language and concluded it

indicated “the consequence of a failure to pay the Loan and release the guarantors

within one year is that the borrowers will be in default such that Wolf Pup could

exercise the remedies provided in the Pledge Agreement . . . not [] that the Guaranties

would be released or unenforceable after one year.” (Doc. 158 at 19-20).

       Defendants’ summary judgment briefing argues the R&R forecloses relief

under Peacock’s Claim I. (Doc. 237 at 26-27; Doc. 241 at 15-16 (citing Doc. 158

at 15, n.16, 18, 20)). Defendants returned to this argument in their opposition to

Peacock’s motion to reconsider. (Doc. 320 at 4-5). 14 Specifically, Defendants

contend the R&R conclusively held: (1) the Pledge Agreement could not affect the

Guaranties; and (2) Ellis’s failure to pay off or refinance the loan within one year

only constituted a default under the Pledge Agreement, not a breach justifying

release of the Guaranties.

       Defendants are correct that the R&R stated the Guaranties could “not be

affected or terminated by” the Pledge Agreement. (Doc. 158 at 18). However, the

undersigned reached this conclusion under the Rule 12(b)(6) standard, and the

discussion was couched in those terms. (Id. at 2-4 (standard of review); id. at 15


14
  Defendants’ motion to reconsider also cites to the now-withdrawn opinion, which adopted their
argument that the Pledge Agreement could not affect the Guaranties. (Doc. 320 at 5) (citing Doc.
312 at 18-19). Having been withdrawn, that opinion cannot support Defendants’ arguments.
                                              21
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 22 of 39




(“Plaintiffs and Peacock argue Ellis still has not alleged cognizable claims against

them because he has contractual obligations to repay the Loan and release the

Guaranties.”) (emphasis added); Id. at 20 at n.20 (motions failed to show “Ellis

cannot, as a matter of law, assert plausible breach of contract and breach of guaranty

claims”) (emphasis added)).     Contrary to Defendants’ assertion, the foregoing

discussion in the R&R at the motion to dismiss stage did not pretermit any arguments

regarding the impact of the Pledge Agreement on the Guaranties at a later stage,

under a different standard of review, supported by evidence extraneous to the

complaint.

      Similarly, Defendants rely on the R&R as definitively establishing that the

consequence of Ellis’s failure to release the guarantors is limited to the remedies on

default specified in the Pledge Agreement.        In that portion of the R&R, the

undersigned noted the Pledge Agreement:

      indicates that the consequence of a failure to pay the Loan and release
      the guarantors within one year is that the borrowers will be in default
      such that Wolf Pup could exercise the remedies provided in the Pledge
      Agreement . . . not [] that the Guaranties would be released or
      unenforceable after one year.

(Doc. 158 at 19-20). As was the case with regard to the R&R’s statement regarding

the Pledge Agreement’s impact on the Guaranties, the court arrived at its conclusion

regarding remedies under the Pledge Agreement under the Rule 12(b)(6) standard,

and the discussion was couched in those terms. (Id. at 2-4, 15, 20 (“the Pledge


                                         22
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 23 of 39




Agreement does not clearly show on its face that Ellis cannot enforce the Guaranties”

and concluding “Wiggins and Peacock have not established at this stage in the

litigation that Ellis . . . cannot recover under the Guaranties as a matter of law)

(emphasis added).

       Paragraph 6 of the Pledge Agreement, entitled “REMEDIES UPON

DEFAULT,” does specify remedies available in the event Ellis breached or failed to

perform. (Doc. 246-2 at 3). Specifically, the Pledge Agreement provides in the

event Ellis breached or failed to perform:

       Pledgee shall have all rights and remedies of a secured party under the
       Uniform Commercial Code and all other applicable laws, including,
       without limitation, additionally shall have the express right to sell the
       Pledged Interest . . . .

(Id.). Paragraph 6 continues by describing the ways in which the right to sell could

be exercised. (Id. at 3-4). What is not addressed by Defendants—or by the R&R—

is paragraph 8 of the Pledge Agreement, entitled “NO WAIVER.” (Id. at 4).

Paragraph 8 provides:

       No failure on the part of Pledgee to exercise, and no delay in exercising,
       any right, power, or remedy hereunder shall operate as a waiver thereof,
       nor shall any single or partial exercise of any such right, power or
       remedy by Pledgee preclude any other or further exercise of any other
       right, power or remedy. All remedies hereunder are cumulative and are
       not exclusive of any other remedies provided by law.

(Id. at 4).




                                          23
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 24 of 39




      The plain language of the Pledge Agreement reveals the parties did not intend

to restrict the available remedies to those listed in paragraph 6 in the event Ellis

breached (or defaulted). E.g. Ex parte Textron, Inc., 67 So. 3d 61, 71 (Ala. 2011)

(“When interpreting a contract, this Court must first look to the plain language of

the contract and determine whether that language is ambiguous. A court should give

the terms of the agreement their clear and plain meaning and should presume that

the parties intended what the terms of the agreement clearly state.”) (alteration

incorporated, quotation marks omitted) (quoting Turner v. W. Ridge Apartments,

Inc., 893 So. 2d 332, 335 (Ala. 2004)). A fair reading of paragraph 6 could interpret

the reservation of remedies under “all other applicable laws . . . without limitation”

as being narrowed to the rights held by a secured party. However, even reading

paragraph 6 in isolation, it does not operate to foreclose remedies not mentioned

within that provision under black-letter contract law.

      Although the parties may, in their contract, specify a remedy for a
      breach, that specification does not necessarily exclude other legally
      recognized remedies. An agreement to limit remedies must be clearly
      expressed in the contract, and a contract will not be construed as taking
      away a common-law remedy unless that intention is clear or that result
      is imperatively required.

17A AM. JUR. 2D Contracts § 708 (footnotes omitted); see id at § 709 (where contract

specifies remedies but “there is no express or implied limitation in the contract

making the stated remedy exclusive, the prevailing view is that a party may pursue

either the prescribed remedy or any other remedy the law provides”) (footnotes

                                         24
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 25 of 39




omitted); Shatton Indus. Ltd. v. Edwards, No. 07-051, 2008 WL 11320073, at *3

(N.D. Ga. May 15, 2008) (“Even if a contract specifies a remedy for breach of that

contract, a contractual remedy cannot be read as exclusive of all other remedies if it

lacks the requisite expression of exclusivity.”) (alterations incorporated; quotation

marks omitted)). Here, neither paragraph 6 nor any other portion of the Pledge

Agreement indicates the specified remedies are exclusive. Accordingly, while

paragraph 6 reserves some specific remedies, it does not preclude other,

unmentioned remedies.

       Any doubt regarding the foregoing conclusion is completely assuaged by

paragraph 8, which explicitly states the Pledge Agreement does not preclude “any

other right, power or remedy.” (Doc. 246-2 at 4). Moreover, paragraph 8 provides

all remedies under the Pledge agreement “are cumulative and are not exclusive of

any other remedies provided by law.” (Id.). The Alabama Supreme Court, faced

with materially identical language, has held such a “‘cumulation of remedies’ clause

could hardly be interpreted as words of restriction.” Spanish Fort Mobile Homes,

Inc. v. Sebrite Corp., 369 So. 2d 777, 779 (Ala. 1979) (in contract providing for

specific remedies, provision that contract remedy “shall be cumulative and not

exclusive” constituted a “cumulation of remedies” clause).15 Accordingly, the



15
  At least one other provision of the Pledge Agreement indicates the remedies available on Ellis’s
breach or default are not limited to those specified in Paragraph 6:
                                               25
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 26 of 39




remedies available for Ellis’s breach or default of the Pledge Agreement are not

limited to the remedies specified in paragraph 6.

       For the foregoing reasons, the R&R does not foreclose relief under Peacock’s

Count I.

              2.      Peacock’s Third-Party Beneficiary Status

       Next, it is undisputed that Peacock did not sign the Pledge Agreement; instead

the signatories were Ellis, Scott Raley, and Wiggins (on behalf of Wolf Pup). (Doc.

246-2 at 6). Additionally, while Peacock is one of the guarantors to be released after

one year, the Pledge Agreement does not explicitly name her as a guarantor. (Id.).

Nevertheless, Peacock contends she is a third-party beneficiary under the Pledge

Agreement. (Doc. 272 at 46-49; Doc. 315 at 13-15).

       In response, Defendants contend Peacock is not entitled to third-party

beneficiary status. (Doc. 237 at 23-26; Doc. 275 at 55, n.17; Doc. 295 at 30-32; see

also Doc. 320 at 6-7). 16 To the extent Defendants contend Peacock has not pled


       In the event that it becomes necessary for Pledgee to initiate litigation for the
       purpose of enforcing any of its rights hereunder or for the purpose of seeking
       damages for any violation hereof, then, in addition to all other judicial remedies
       that may be granted, Pledgee shall be entitled to recover reasonable attorneys’ fees
       and all other cost that may be sustained by it in connection with such litigation.

(Doc. 246-2 at 5) (emphasis added).
16
   In their opposition to Peacock’s motion to reconsider, Defendants contend the motion
inappropriately repeats summary judgment arguments the court considered and rejected. (Doc.
320 at 6-7). Contrary to Defendants’ assertion, the Withdrawn Opinion did not make any
conclusions regarding Peacock’s third-party beneficiary status. (Doc. 312). The Withdrawn
Opinion noted Peacock’s claims focused on other agreements to which she was not a party. (Id.
                                               26
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 27 of 39




third-party beneficiary status, a third-party beneficiary “must allege ‘facts in the

complaint suggesting that either party to the contract intended it to directly benefit

him at the time they executed the contract.’” Walker v. Allstate Prop. & Cas. Ins.

Co., No. 19-0701-RDP, 2020 WL 1235626, at *7 (N.D. Ala. Mar. 10, 2020)

(alterations incorporated) (quoting Thomas v. Am.'s Servicing Co., No. 15-0019-

AKK, 2015 WL 4729792, at *2 (N.D. Ala. Aug. 10, 2015)). Here, Peacock’s

counterclaim complaint alleged facts showing the Pledge Agreement was intended

to benefit her directly by releasing her as a guarantor after one year; her counterclaim

complaint seeks this relief under this provision. (Doc. 183 at 40, 43-44). The

foregoing is sufficient to plead third-party beneficiary status. 17            Accordingly,

Defendant’s contention that Peacock has “never claimed third party beneficiary

status” is incorrect. (Doc. 275 at 55, n.17). Additionally, Defendants’ opposition

on this point relies only on Fuller v. Winn-Dixie Montgomery, LLC, No. 16-363,

2017 WL 3098104 (S.D. Ala. July 19, 2017). (See id.; Doc. 237 at 23). Fuller

addressed the failure to plead the underlying claim, not merely the failure to plead

capacity.




at 19). However, the Withdrawn Opinion did not address the legal import of Peacock’s status as
a non-signatory.
17
   Likewise, Peacock’s earlier motion to dismiss Defendants’ claims was based on the same
rationale under the Pledge Agreement. (Doc. 43 at 7-44).
                                             27
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 28 of 39




       Moreover, the undisputed facts—gleaned from both the contractual language

and Ellis’s testimony—reveal the parties to the Pledge Agreement “intended it to

directly benefit [Peacock] at the time they executed the contract.’” Walker, 2020

WL 1235626, at *7. The Modification Agreement explicitly names Peacock as a

guarantor. (Doc. 246-1 at 2, 9). The Modification Agreement was effective as of

October 5, 2007, the same day Ellis signed the Pledge Agreement. (Id. at 2; Doc.

246-2 at 2, 6).18 In turn, the Pledge Agreement’s benefit to Peacock is obvious;

paragraph 12 provides for her release from the Guaranties within one year. (Doc.

246-2 at 6). Ellis’s testimony confirms that the parties’ intent expressed in the

Pledge Agreement was to release Peacock and the other guarantors. (Doc. 255-1 at

24, 82). Accordingly, that Peacock was not a party to the Pledge Agreement does

not prevent her recovery as a third-party beneficiary.

               3.      In re Pirani

       While the Withdrawn Opinion cited Pirani, the discussion there was limited

to the Fifth Circuit’s application of the theory of contribution. (Doc. 312 at 21, n.15).

Due to the material factual similarities between Pirani and the instant case, further

discussion of the case is required.



18
   Ellis did not execute the Modification Agreement until October 20, 2007. (Doc. 246-1 at 14).
However, the identity of the guarantors referenced in the Pledge Agreement was no secret when
Ellis executed it on October 5, 2007. Ellis testified the parties’ intent was to release the guarantors,
including Peacock. (Doc. 255-1 at 24, 82). Accordingly, Defendants’ arguments based on the
timing of the execution of the various agreements fail. (See Doc. 295 at 30, n.13).
                                                  28
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 29 of 39




      In Pirani, two brothers—Pirani and Aziz (together, the “Brothers”)—formed

Circle Sherman, LLC, in order to purchase and renovate a Texas hotel. Three

investors—Baharia, Gilani, and Lalani (together, the “Investors”)—bought a fifty-

percent stake in Circle Sherman; the Investors formed HMN Partners, LLC, to hold

their membership interest. The Brothers and Investors then obtained a $2.5 million

loan from One World Bank. Each of the Brothers and Investors signed a guaranty

agreement in which they jointly and severally agreed to pay the entire loan in the

event of default. In re Pirani, 824 F.3d at 489.

      Shortly after obtaining the loan, the Brothers and Investors disagreed

regarding the hotel renovations. HNM—the Investors’ LLC—sued the Brothers in

Texas state court (the “Hotel Litigation”). The parties settled the Hotel Litigation;

one term of the settlement (the “Hotel Litigation Settlement Agreement”) provided

the Brothers would release the Investors from the guaranty to One World Bank by a

date certain. Specifically, the Hotel Litigation Settlement Agreement provided:

      In the event that [Pirani] obtains a third party investor for the purpose
      of purchasing HNM's Membership Interest, [Pirani] shall in good faith
      make best efforts to have the Bank release [the Investors] from their
      personal guaranties of the Loan. If [Pirani] is unable to obtain a release
      from the Bank of the guaranties, [the Investors] agree to continue to be
      guarantors of the Loan until July 9, 2012 at which time they shall be
      released either through [Pirani]'s refinancing of the Loan or sale of the
      Hotel.




                                         29
       Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 30 of 39




Id. at 489.19

       Following the Hotel Litigation Settlement Agreement, Circle Sherman

defaulted on the note. One World Bank foreclosed on the hotel and sued all of the

guarantors—including the Investors—seeking the deficiency between the

foreclosure proceeds and the balance of the note (the “Foreclosure Litigation”). The

Investors filed crossclaims against the Brothers, including a breach of contract claim

for failing to secure their release from the guaranty under the Hotel Litigation

Settlement Agreement. Prior to trial, the Brothers settled with One World Bank.

Under the settlement agreement, One World Bank sold the note, the guaranties, and

the Bank’s claims to a third-party entity owned by Pirani. The third-party entity

subsequently transferred these assets to Pirani. The court hearing the Foreclosure

Litigation subsequently dismissed without prejudice One World Bank’s remaining

claims against the Investors and HNM. Id. at 489-90.

       Nearly three years later, Pirani filed for bankruptcy and initiated an adversary

proceeding against the Investors, claiming breach of the guaranty assigned from One

World Bank during the Foreclosure Litigation. The Investors counterclaimed for

breach of the Hotel Litigation Settlement Agreement. After a trial in the adversary




19
   This portion of the Hotel Litigation Settlement Agreement referred to “the Company,” rather
than Pirani. In re Pirani, 824 F.3d at 496. The agreement defined “the Company” in several
different ways, but the Fifth Circuit concluded the references to “the Company” in the portion
quoted above were sufficient to bind Pirani personally. Id.
                                             30
          Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 31 of 39




proceeding, the bankruptcy court concluded Pirani’s breach of the Hotel Litigation

Settlement Agreement precluded his claim for breach of the Guaranties.

Specifically, the bankruptcy court held, under the Hotel Litigation Settlement

Agreement 20:

          Pirani agreed to release the defendants no later than July 9, 2012,
          through the sale of the Hotel or the refinancing of Circle Sherman's
          indebtedness to One World Bank (“OWB”). Pirani did not have the
          ability to release the defendants at the time of the Settlement
          Agreement, but he obtained that ability when he acquired the Note and
          guarantees from OWB in March 2012. He failed to do so. Instead, he
          has pursued the defendants, embroiling them in years of litigation and
          the attendant expenses, for what he claims they should have paid to
          OWB under the guaranty agreement.

Id. at 496 (alterations incorporated). The district court affirmed the bankruptcy

court’s judgment, and Pirani appealed to the Fifth Circuit. Id. at 490-91.

          Among the arguments Pirani pursued on appeal was that the Hotel Litigation

Settlement Agreement’s provision regarding release of the guaranty was subject to

unfulfilled conditions precedent. Id. at 496. More specifically, Pirani contended the

language regarding how the Investors were to be released—“either through [his]

refinancing of the loan or sale of the Hotel”—were conditions precedent to release.


20
     This holding was based on the following language in the Hotel Litigation Settlement Agreement:

          If [Pirani] is unable to obtain a release from the Bank of the guaranties, [the
          Investors] agree to continue to be guarantors of the Loan until July 9, 2012 at which
          time they shall be released either through [Pirani]'s refinancing of the Loan or sale
          of the Hotel.

Id. at 496.
                                                   31
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 32 of 39




Id. at 496-97. Pirani further argued it was impossible to sell the hotel or refinance

the loan after One World Bank foreclosed; therefore, the promise to release was

never triggered. Id. at 497. The Fifth Circuit—relying on Texas contract law—

rejected this argument, concluding the language mandated release by July 9, 2012.

Id.

      Pirani also challenged the lower court’s conclusion that his breach of the Hotel

Litigation Settlement Agreement barred his claims for breach of the guaranties. The

Fifth Circuit also rejected this argument, finding:

      The bankruptcy court dismissed the breach-of-guaranty claim on the
      ground that Pirani should not be permitted to sue the defendants for
      breach of a guaranty agreement from which he had promised to have
      them released. This result was correct with respect to [the Investors].
      As shown above, Pirani promised to have them released from their
      personal guaranties—a promise he had the power to fulfill as soon as
      he received title to the note and guaranty agreement. He cannot “profit
      from his own breach,” Berryman's S. Fork, Inc. v. J. Baxter Brinkmann
      Int'l Corp., 418 S.W.3d 172, 186 (Tex. App. 2013), by suing them
      under a guarantee agreement that he had the obligation and power to
      release them from.

Id. at 498 (alteration incorporated).

      Here, the court has already considered and rejected a number of the arguments

Defendants presented in opposition to the application of Pirani: (1) its non-

mandatory precedential value as a Fifth Circuit case based on Texas law; (2) the

Pledge Agreement cannot alter the Guaranties under Defendants’ reading of the

R&R; (3) Ellis’s failure to pay off or refinance the loan and release the guaranties


                                          32
          Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 33 of 39




constituted a default—not a breach of the Pledge Agreement—for which release of

the Guaranties was not a remedy; and (4) Peacock’s non-signatory status vis-à-vis

the Pledge Agreement. (Doc. 320 at 3-7). As noted, supra: (1) Pirani is highly-

persuasive authority; 21 (2) the R&R did not foreclose Peacock’s arguments that the

Pledge Agreement affected the enforceability of the Guaranties; (3) the remedies

reserved in the Pledge Agreement were not exclusive; and (4) Peacock was a third-

party beneficiary under the Pledge Agreement.

          Defendants assert two additional arguments against applying Pirani which

the court has not yet addressed: (1) differences between the release language in the

Hotel Litigation Settlement Agreement and the Pledge Agreement; and (2) the lack

of discussion by the Fifth Circuit concerning the terms of the guaranty agreement

there. (Doc. 320 at 4-5). Each argument is addressed in turn.

          Regarding differences in the terms of the releases, Defendants point to the

release language in the Hotel Litigation Settlement Agreement compared to the

Pledge Agreement. (Doc. 320 at 4-5). Defendants contend, unlike the mandatory

release language at issue in Pirani, the following italicized language in the Pledge

Agreement created an option to release the guarantors:

          All indebtedness to Superior Bank shall be refinanced, or otherwise
          paid in full, on or before one (1) year from the date hereof, and the
          current guarantors thereof released, or the Borrowers shall be
          considered in default, and in default of the Loan Documents.

21
     This conclusion is explained in the accompanying order granting the motions to reconsider.
                                                 33
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 34 of 39




(Doc. 246-2 at 6) (emphasis added). As Defendants would have it, this provision

rendered the failure to release the guarantors a default, rather than a breach. (Doc.

320 at 4).

      The terms of the Pledge Agreement unambiguously reflect Ellis’s promise to

pay or refinance the debt within one year, releasing the guarantors. It is undisputed

that Ellis did not perform—i.e. breached—that promise. Seybold v. Magnolia Land

Co., 376 So. 2d 1083, 1085 (Ala. 1979) (“‘Breach’ consists of the failure without

legal excuse to perform any promise forming the whole or part of the contract.”);

(see Doc. 158 at 17) (noting the “mandatory language” of the Pledge Agreement).

That this breach also operated as a default under the Pledge Agreement and Loan

Documents does not render it any less of a breach.

      Next, Defendants note the Fifth Circuit did not discuss the terms of the

guaranty in Pirani—whether it was a limited guaranty or, like the Guaranties here,

continuing and unlimited. (Doc. 320 at 5). Defendants are correct that the Fifth

Circuit’s decision is silent on this point; however, Defendants do not argue how this

distinction, if it exists at all, would render Pirani any less potent here. Indeed, the

most illuminating feature of the case is its description of Pirani’s machinations to

insert himself as both a creditor and a guarantor. Accordingly, Pirani is no less

persuasive for its failure to describe the precise terms of the guaranty in that case.




                                          34
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 35 of 39




      Pirani presents facts which are strikingly similar to those presented in the

instant case. Moreover, the Fifth Circuit’s reasoning when confronted with these

facts sheds light on the significance of Ellis’s position on both sides of the

creditor/guarantor divide. In Pirani, the Hotel Litigation Settlement Agreement

required the release of the Investors’ guaranties by a date certain. This tracks with

the facts here, where the Pledge Agreement included a promise to release the

guarantors within one year—by October 5, 2008.           Next, Pirani subsequently

purchased the note and guaranty from One World Bank, just as Ellis purchased the

Loan and Guaranties in this case. Finally, Pirani did not release the Investors’

guaranties as promised, even though it was in his power to do so once he purchased

the debt; instead he sued the Investors under the guaranties. This mirrors Ellis’s

conduct here, where he did not release the guarantors despite his power to grant a

release after he purchased the Loan in 2010; instead, Ellis has counter-sued the

guarantors to enforce the Guaranties.

      Pirani elucidates Peacock’s argument that Ellis cannot enforce the Guaranties

under principles of contract law and promissory and equitable estoppel. (E.g. Doc.

291 at 26-27). Here, the Pledge Agreement reflects the parties’ intentions as of

October 2007; Ellis would pay off or refinance the Loan within one year, releasing

the guarantors. (Doc. 246-2 at 6). Ellis’s deposition testimony confirms the intent

behind the contractual language:


                                         35
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 36 of 39




      Q. Was there ever any intention by you to get the Wolf Pup members
      off these loans?
      []
      A. By the nature of the documents themselves, those personal
      guaranties would be extinguished once Superior Bank, the first
      mortgage holder, was satisfied.

(Doc. 255-1 at 24) (attorney instruction omitted).

      Q. . . . So can we agree that within one year, you either had to pay off
      the loan or get it refinanced?
      []
      A. That was the intent.

      Q. And then the second was that the current guarantors, that would be
      Mr. Wiggins, Linda Peacock, Kelly Shuck, and Scott Raley, that they
      would be released?
      []
      A. That was the intent, but I could not release them. Superior Bank
      would have to release them.

(Doc. 255-1 at 82) (form objections omitted).

      Defendants contends the foregoing “piecemeal citation” to Ellis’s testimony

contradicts Peacock’s arguments. (Doc. 320 at 5, n.3). Specifically, Defendants

point to tension between Peacock’s arguments that: (1) the Pledge Agreement

required release of the guarantors by October 5, 2008; and (2) Ellis had the power

and obligation to release the guarantors once he acquired the Loan in 2010. (Id.).

Contrary to Defendants’ interpretation, the Pledge Agreement unambiguously

reflects Ellis’s promise to either refinance or pay off the Loan within one year,

thereby releasing the guarantors. Ex parte Textron, Inc., 67 So. 3d at 71. Ellis’s

own testimony supports this straightforward interpretation of the Pledge Agreement.
                                         36
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 37 of 39




Additionally, once Ellis procured the Loan in 2010, he had the power to release the

guarantors.

      In 2014, Ellis foreclosed on the Property and sold it to Trinity Retreat, LLC.

(Doc. 106 at 143-160; see Doc. 119-8). At the time, Trinity Retreat was an entity

owned by Ellis’s wife; it is now also owned by Ellis. (Doc. 155-1 at 5-6). Ellis has

received the benefit of this sale since he continues to share ownership of the Property

with his wife. Indeed, Ellis has enjoyed the benefits of the use, possession, and

ownership of the Property since 2007. Accordingly, Ellis cannot benefit from his

breach of the Pledge Agreement by enforcing the Guaranties against Peacock or the

other guarantors.

              4.    Defendants’ Other Arguments

      Because the Withdrawn Opinion blazed its own trail down the path of

contribution, it did not address all of the arguments presented in the 362 pages of

Peacock’s and Defendants’ briefing. (Doc. 312; see Docs. 237, 241, 254, 272, 275,

291, 295). Having reconsidered the Withdrawn Opinion and substituted it with the

instant opinion, Defendants’ additional arguments regarding the enforceability of the

Guaranties are briefly addressed below.

      In their defensive motion for summary judgment, Defendants—in addition to

the other arguments addressed above—contend Peacock’s counterclaims seeking

declaratory relief fail due to: (1) failure of consideration; (2) Peacock’s own breach;


                                          37
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 38 of 39




(3) failure of a condition precedent; (4) impossibility or frustration of purpose; and

(5) unclean hands. (Doc. 237 at 36-40, 47-49; Doc. 295 at 36-43). All of these

defenses are based on the failure of the Condominium Declaration to create valid

condominiums under Alabama law. It is undisputed that Peacock did not own and

thus did not convey anything to Defendants. Accordingly, these defenses are more

properly directed toward Plaintiffs, not Peacock. To the extent any of the foregoing

defenses could apply to Peacock, they fail for the same reasons discussed in the

forthcoming memorandum opinion and order concerning the cross-motions for

summary judgment between Plaintiffs and Defendants.

      Accordingly, there are no genuine issues of material fact and, in light of the

Pledge Agreement, the Guaranties are unenforceable as a matter of law. This holding

corresponds to Peacock’s Count I and Ellis’s Count III, asserting breach of guaranty.

Defendants are entitled to judgement as a matter of law as to Peacock’s Counts II

and III.

IV.   CONCLUSION

      For all of the foregoing reasons: (1) Peacock’s defensive motion for summary

judgment (Doc. 242) is GRANTED, and Defendants’ remaining third-party claims

against Peacock are due to be dismissed; (2) Defendants’ offensive motion for

summary judgment (Doc. 240) is necessarily DENIED; and (3) Defendants’

defensive motion for summary judgment (Doc. 236) is GRANTED IN PART and


                                         38
      Case 2:12-cv-02705-SGC Document 327 Filed 02/12/21 Page 39 of 39




DENIED IN PART insofar as Peacock’s Counts II and III are due to be dismissed.

Peacock’s Count I survives.

      DONE this 12th day of February, 2021.



                                          ______________________________
                                          STACI G. CORNELIUS
                                          U.S. MAGISTRATE JUDGE




                                     39
